Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “to a whole-room disinfecting gas and/or vapor” in claim 1 and “… is vaporized hydrogen peroxide” in claim 12 are vague and indefinite because these phrases have no clear meaning.  Also, it is not clear whether the whole-room disinfecting gas and/or vapor which is vaporized hydrogen peroxide is part of the packaging system and positively recited?  In claim 1, the phrase “a medical device” is inconsistent with the phrase “an elongate medical device” in claim 2.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lampropoulos et al. (5,163,554; hereinafter Lampropoulos).  Lampropoulos discloses a medical device packaging system in the embodiment of Fig. 6 comprising a primary package (32) including a gas permeable material/breathable first portion (34; column 5, lines 48-50), a second portion (36) coupled (38) to the breathable first portion, and a diffusion inhibitor member (42) disposed within the primary package.  The diffusion inhibitor member comprises an open-ended bag (42, 43) with a cavity for holding an elongate medical device (20).  The diffusion inhibitor member of the packaging system of Lampropoulos is inherently capable to limit exposure of the elongate medical device to a whole-room disinfecting gas and/or vapor and the whole-room disinfecting gas and/or vapor is vaporized hydrogen peroxide during sterilization.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Gonzalez (5,497,601) or, in the alternative, under 35 U.S.C. 103 as obvious over Gonzalez in view of Golden (5,226,530) and/or Lampropoulos et al. (5,163,554; hereinafter Lampropoulos) and Su-Syin (2005/0092636).  
As to claim 1, Gonzalez discloses a medical device packaging system (30) comprising a primary package (42, 44) including a porous Tyvek material/breathable first portion (44; column 3, lines 36-46) and a second portion (42) coupled to the breathable first portion, and a flexible tip tray/diffusion inhibitor member (46; column 3, lines 51-57) disposed within the primary package.  The flexible tip tray/diffusion inhibitor member is releasably enclosed an elongate medical device such as a tip portion (38) of a catheter (32) (column 3, lines 56-57).  Gonzalez also discloses the other claimed limitations except for the flexible tip tray/diffusion inhibitor member comprises an open-ended bag with a cavity and the flexible tip tray/diffusion inhibitor member limits exposure of the elongated medical device to a whole-room disinfecting gas and/or vapor.  Golden teaches a medical device packaging system (10; Fig. 1) comprising a primary package (14) including a first portion (74), a second portion (75) coupled to the first portion, and a diffusion inhibitor member (34) disposed within the primary package.  The diffusion inhibitor member comprises an open-ended bag with a cavity for holding an elongate medical device (11).  
As to claim 2, Gonzalez further discloses a support member (40) disposed within the primary package, the support member comprises a recess opening (48) for receiving a hub (34) of the catheter (32) which is considered equivalent to the support member is coupled to the elongate medical device as claimed.  Gonzalez further discloses the support member coupled to the elongate medical device (Fig. 4).
As to claims 3-4, see Figures 1-3.
As to claim 6, to the extent that the packaging system of Gonzalez as modified further fails to show the diffusion inhibitor member is selected from the group consisting of polyethylene, polypropylene, paper/polyethylene lamination, vinyl and nylon as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging system of Gonzalez as modified so the diffusion inhibitor member is constructed from the group consisting of polyethylene, polypropylene, paper/polyethylene lamination, vinyl and nylon as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 7, the packaging system of Gonzalez as modified further fails to show the diffusion inhibitor member comprises at least one wall having a thickness of from 0.002 inch to 0.003 inch as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging system of Gonzalez as modified so the diffusion inhibitor member is constructed with at least one wall having a thickness of from 0.002 inch to 0.003 inch as claimed because the selection of the specific 
As to claim 8, Golden further teaches the diffusion inhibitor member (34) comprises a flexible, heat sealable plastic tubular film (column 3, lines 3-15) which is considered equivalent to an adhesive backed film configured to cover the catheter tip and at least one inch of the elongate shaft (Fig. 4).  
As to claim 9, Golden teaches the diffusion inhibitor member is configured to conform to the shape of the catheter tip (Fig. 4).
As to claim 10, the diffusion inhibitor member of Gonzalez as modified is capable to restrict diffusion of a whole-room disinfecting gas and/or vapor into the cavity and onto a surface of the elongate medical device.
As to claim 11, the diffusion inhibitor member of Gonzalez as modified comprises the open-ended bag which is capable to permit gas sterilization of the catheter tip and a portion of the elongate shaft.
As to claim 12, the breathable portion of the primary package of Gonzalez is capable to allow passage of ethylene oxide gas across the breathable portion.

	Response to Arguments

Applicant's arguments with respect to all rejected claims have been considered but are deemed to be moot in view of the new grounds of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUAN K BUI/Primary Examiner, Art Unit 3736